 Case 1:18-cv-02063-LPS Document 13 Filed 06/20/19 Page 1 of 2 PageID #: 111



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

 INVENTERGY LBS, LLC,

                               Plaintiff,

               v.                                                    C.A. No. 18-2063-LPS

 GLOBAL CLOUD FLEET INC.,

                               Defendant.


                              JOINT STIPULATION OF DISMISSAL

       The parties hereby stipulate to dismiss Plaintiff’s claims with prejudice, and Defendant’s

claims without prejudice.

       Each party shall bear its own costs, expenses, and attorneys' fees.

 DEVLIN LAW FIRM LLC                                FISH & RICHARDSON P.C.

 /s/ Timothy Devlin                                 /s/ Jeremy D. Anderson
 Timothy Devlin (Bar No. 4241)                      Jeremy D. Anderson (Bar No. 4515)
 1526 Gilpin                                        222 Delaware Avenue, 17th Floor
 Wilmington, DE 19806                               Wilmington, DE 19801
 Telephone: (302) 449-9010                          Telephone: (302) 652-5070
 tdevlin@devlinlawfirm.com                          janderson@fr.com

 Isaac Rabicoff                                     ATTORNEY FOR DEFENDANT
 RABICOFF LAW LLC                                   GLOBAL CLOUD FLEET INC.
 73 W Monroe St.
 Chicago, IL 60603
 Telephone: (773) 669-4590
 isaac@rabilaw.com

 ATTORNEY FOR PLAINTIFF
 INVENTERGY LBS, LLC,



Dated: June 20, 2019



                                                1
Case 1:18-cv-02063-LPS Document 13 Filed 06/20/19 Page 2 of 2 PageID #: 112



    SO ORDERED this ______ day of _______________, 2019.


                                   _____________________________________
                                   UNITED STATES DISTRICT JUDGE




                                      2
